DETAILED ACTION
This action is responsive to the Application filed 1/27/2020.
Accordingly, claims 1-5 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Onodera et al, USPubN: 2017/0060105 (herein Onodera) in view of Shirai, USPubN: 2017/0151618 (herein Shirai), and D’Amario, USPubN: 2019/0061031 (herein D_Amario).
As per claim 1, Onodera discloses a wire disconnection prediction device (see machine learning from below) for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine (para 0014-0015; machine learning, learning is performed … machining conditions … predetermined range … related to machine states – para 0082-0083), the wire disconnection prediction device comprising:
a data acquisition part configured to acquire data relating to machining (machining conditions acquired – para 0064; collected data … voltage, current, speed value … obtained based on machining conditions – para 0055; collects data … machining state … provided to the wire electric discharge … set values of conditions stored in … condition storage … position information … coordinate values … of the discharge machine …actual voltage, current value,fluid pressure – para 0051; data acquired in the latest machining operation – para 0054; diameter, thickness ,material, nozzle gap, position information … axis of the wire electric discharge – para 0053) of the workpiece (measured in machining of a workpiece – para 0051; 
a preprocessing part (see Note1) configured to create, based on the data acquired by the data acquisition part, machining condition data (analyzes data …  conditions in accordance with … defined state s – para 0064; para 0057; reward conditions – para 0058; para 0028) of a in the machining condition relating to the machining (acquired in the latest machining operation – para 0054) commanded of the workpiece, machining member data (diameter, thichness,gap, postion,voltage value, current value, speed value, pressure, occurrence of short circuit- para 0053) relating to a member (material, plate, nozzle, wire – para 0053; reward 2: circuit/disconnection – para 0062; electrode, nozzles, workpiece – para 0016; wire-type electrode, nozzles, workpiece – para 0009) used in the machining, and machining state data (state data – para 0009-0010: para 0013-0014; state data – para 0054; state data observed by state observation unit – para 0016) during the machining of the workpiece, as state data indicating a state (machining state - para 0009, 0016, 0026, 0028) of the machining; and
a machine learning device configured to execute, based on the state data created by the preprocessing part, (input data: position information, machining information, environmental information [Wingdings font/0xE0] input[Wingdings font/0xE0] artificial intelligence 20 – Fig. 4 - Note1: process of obtaining machining conditions, state data, and metrics representative thereof, by observation unit – para 0053-0053 - from direct machining operations as well as environmental storage unit, condition storage unit – para 0050-0051; Fig. 3 -  and previous reward storage for further analysis or reassessment of the conditions and rewarding prior to a machine learning adjustment - Fig. 6 - reads on proprocessing stage to execute processing and generating of input – see Fig. 4 -  destined for a subsequent machine learning, AI re-inforcement or adjustment – para 0062-0065; input[Wingdings font/0xE0] processing relating to machine learning (para 0064-0072; para 0030) using a learning method to adjust conditions corresponding to workpiece machining by a wire discharge on basis of current state thereof and past learning (para 0076-0079)
A) Onodera does not explicitly disclose machine learning 
machine learning model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets.
Shirai discloses simulation apparatus adapted with machine learning interrelated to reward assessment (Fig. 1) for effect to progressively adjust enviroment conditions, state and physical settings of workpiece machining operation (see Abstract); that is, prediction of outputs based on machining operational, material, process type inputs (para 0031; Fig. 4) in form of classified data sets can be assessed each time, or relearned via repetitive (supervised, and unsupervised) algorithms per effect a reinforcement learning according to which progressively learning established between the input and output (of the machine learning) not only reinforces previous classifications but also support derivation of optimum actions (para 0032-0036)  to be implemented, e.g. to improve “reward” (para 0047-0048; Fig. 4) - with machining conditions and operations per a trial and error approach (para 0037); i.e. per effect of the step-by-step machine learning techniques (vector-based neural network) where correlating of input with outputs based therefrom enables weighting and quantitative re-evaluation thereof to conduct error propagation and regression-type assessing effect on a value function underlying the reinforcement learning; where feedback therefrom is used to adjust features and machining steps (repositioning of components) in relation to welding and wire electric discharge context (para 0063-0067); that is, configuration of the simulation in terms of states and welding conditions, attributes (para 0069, 0076-0079; Fig. 5) and (positive) reward determining thereby are compared to elements of the reinforced learning (para 0080-0082; Fig. 6) as an evaluation acting as function for consolidating simulating (plurality of simulation – para 0128) a wire discharge machine (para 0123-0127) thereby completing the learning.  Hence, machine learning based on classified data sets that can be reassessed with comparison to obtained output effected via repetitive ML execution and simulation implementation affording configuration of machining data, postioning settings or wire discharge to be compared to pre-established results from stage of learning is recognized. 
Analogous to refining optimum controls derived from recursive machine learning, D_Amorio discloses machine learning (e.g. para 0142-0143) as trial processes to learn on wire breakage, and associated simulation configurations where successive discharge pulses as trained input are classified (para 0100) for a weighting to be derived toward consideration for refining a scheme of suppression (Fig. 7a, 7b; para 0095-0097) associated with intent to avert undesirable shortage or breakage, using an adaptation of machining parameters with various number of discharges (para 0086-0093), where positioning data mapped with consecutive discharges and observed localized discharges serve as input to iterative/regressive classification weighting (para 0130; machine learning using classification or logic regression – para 0142-0143) where successive implemented discharges executed outcome affords consolidation of the weighting which would enable adjust to a control or machining parameters (para 0132-0133) based on correlating any defect with a current setting.  Hence, successive implementation of discharges and machining parameters underlying a suppression scheme affording consecutive classification and weighting based on correlating a defect with an applied setting entails learning on underlying reasons by which absence of a wire connection can be suppressed or adjusted/corrected via weighting effect of implemented discharge settings or classified state thereof is recognized.
Therefore, based on Onodera’s use of artificial intelligence to effectuate learning over voltage, current, speed data supportive of or deviating from preestablished reward, on circuit disconnection as negative reward (see machine learning device output – Fig. 4) as feedback to support adjustment to machining conditions or reevaluating a reward, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Onodera’s machine learning or simulation implementations therefor so that artificial intelligence or model-based learning therefrom comprise comparison-based output evaluated over a set of trained input from regressive experiments (or iterative simulation) with step-by-step refining of results – as set forth in Shirai use of classified input sets - , the model-based output indicative of correlation between a machining state in the wire electric discharge machine -as per effect of assessing weighted classified set in D_Amorio regressive learning to reinforce a suppression scheme -  and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine – as per D_Amorio learning on cause of or averting disconnection of wire discharge -  and a disconnection cause derivation on basis of a plurality of trained class sets submitted with the iterative artificial algorithms per Shirai or classification weighting in D_Amorio; because
experimented learning in terms of machine learning configurations executed with regressive effect of evaluating reward score and adjusting of a input set (and reclassifying the set) after each training run as set forth above is aimed at alleviating impact caused by energy loss due to mechanical or spatial variations incurred within a manufacturing process, thereby improving operational settings and parametric controls of machining process on basis of acquired environmental data and parameters and material and equipment setting applied each time into the step-by-step deployment of the repeatitive learning, and 
provision of configurable model or artificial algorithms as set forth per Onodera in view of hard-to-predict potentiality of energy supply loss/breakage (e.g. from the wire/electrode discharge device) in view of the certainty affecting variability of elements undergoing motion and positional shifting, incremental revision to the learning can be made possible, in the sense that pre-established, expected or predicted outcome from a given model/simulation instance configured with specific parameter settings, condition and material state and real-time environmental data, can be compared back, after each executed machine learning run, to corresponding input sets, so that input/output correlation type of insights obtained therefrom can be (1) incrementally finetuned towards  re-weighting or adjusting a reward score established from a previous run, serve as basis for (w) reconfiguring a data sets for deeper learning purposes, and (3) reconstructing classification of inputs toward furthering additional learning or artificial intelligence runs by which (4) a best solution (e.g. optimum set of operational setting) can be adapted to reconfigure a machining equipment/material settings, correct causal effects of material/equipment and wire discharge misalignment, the incremental ML findings conducive to cost-effective resources utilization and high-efficiency operational configuration; e.g. adaptation sustained to preclude any remote wire energy disconnection occurrence which is being part of industrial designer concerns integrated with and problem solving attached with proper handling of the machining process issues and implementation dynamics. 
As per claim 3, Onodera discloses wire disconnection prediction device according to claim 1,
wherein the machine learning device includes: a learning model storage part configured to store the learning model indicating the correlation between (refer to rationale A in claim 1) the machining state in the wire electric discharge machine and the presence/absence of the possibility of the disconnection occurrence of the wire electrode in the wire electric discharge machine and the disconnection cause by the plurality of class sets (refer to rationale A in claim 1); and
an estimation part configured to estimate, based on the state data created by the preprocessing part, the presence/absence of the possibility of the disconnection occurrence of the wire electrode (refer to rationale A in claim 1) in the wire electric discharge machine and the disconnection cause (refer to rationale A in claim 1) using the learning model stored in the learning model storage part.
Claims 2 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Onodera et al, USPubN: 2017/0060105 (herein Onodera) in view of Shirai, USPubN: 2017/0151618 (herein Shirai), and D’Amario, USPubN: 2019/0061031 (herein D_Amario), further in view of Jeong, USPubN: 2017/0320182 (herein Jeong) 
As per claim 2, Onodera does not explicitly disclose (prediction device according to claim 1), wherein 
the preprocessing part creates the state data and label data based on the data acquired by the data acquisition part, the label data taking, as label values, the presence/absence of the disconnection occurrence of the wire electrode at time when the state data is acquired and the disconnection cause at time when disconnection occurs, and
the machine learning device includes a learning part configured to generate the learning model, based on the state data and the label data, by creating the class sets corresponding to each of the label values taken by the label data.
Onodera discloses preprocessing part acquiring state data (refer to claim 1) from the acquisition part and machine learning device includes a learning part configured to generate the learning model (refer to claim 1), based on the state data (refer to claim 1) by creating the class sets (refer to rationale A in claim 1)
Shirai discloses welding state data submittted (see position, length, state data, reward conditions - claim 1, pg. 9; see Abstract) for machine learning (para 0017, 0031, 0034; reinforcement learning – para 0036) coupled with recomputing of reward conditions (Fig. 4, 8; para 0012, 0094, 0096) on basis of data acquired by the data acquisition part, including welding operational state and the label data (para 0034) as input given to a machine learning by which relationships between inputs and results from the inputs may be induced; where machine learning and numerical method formulation therefor includes M-code  parameterization of a wire disconnection (para 0089-0091; Fig. 7A); hence provision of state and label to a machine learning or reinforcement learning is recognized, the machine learning by Shirai taking into consideration the presence/absence of the disconnection occurrence of the wire electrode at time when the state data is acquired and the disconnection cause at time when disconnection occurs (refer to rationale A in claim 1)
Similar to configuration of machine learning (para 0028) using actual values acquired from real machining state in Onodera, Jeong discloses CNC machining environment, using numerical methods to identify cause of abnormalities, product deterioration due to the tool, and equipment (para 0024) using condition label mapped to numerical values attributed to a feature being examined during a cutting process in which tool condition label is being applied (para 0045), including vector configuration having the numerical values entries and corresponding label for a feature/pattern of the tool condition, the labelling provided in accordnace to patterns identified (para 0071) with given process; e.g. labeled audio behavior. Thus, configuration of vector as part of the numerical methods geared for machining tool diagnosis in terms of associating labels indicative of discerned patterns, tool condition or feature behavior and numerical values representing the very feature behavior being observed or labeled is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement machine learning and acquisition data destined for preparing machine learning runs in Onodera so that preprocessing of actual machining state data and label data – as per Shirai - based on the data acquired by the data acquisition part, the label data taking, via corresponding values, into consideration a feature to diagnose -  as per Jeong NMC use of vector entries – the latter in form of NMC setting or machine learning preparation such as parameterizing or formulating on presence/absence of the disconnection occurrence – as per Shirai - of the wire electrode at time when the state data is acquired and the disconnection cause at time when disconnection occurs (per rationale A in claim 1); because
Machine learning implementation entails parametric and input setting which should support realization of outcome which is destined to provide correlation between the applied input and expected state of the realized output, so that insighs derivation therefrom would help  identification of a misbehavior, presence of a faulty control or improper application of tools; and configuration of machine learning input in combining actual conditions, metrics of machining tool/processes (obtained by an acquisition part) with corresponding labels in terms of numerical representation of the feature or patterns being considered for correlation or learning purposes as set forth above, patterns or behavior or impact/numerical representation thereof to reevaluate via stages of learning algorithms in terms executed outcome and initial weight given to behavior of a corresponding feature or tool parts can be correlated and comparatively reevaluated, in the sense that impact and label weight (prior to a correlation run) initially or assigned to a suspected behavior (tool/feature pattern) can be adjusted, the adjusting thereby conducive to automated or manual adjustments needed to correct a imperfect configuration of the training set; including possibility to adjust controls of a machining environment to rectify to a predicted state of potential fault, such as wire discharge or absence thereof 
Claims 4-5 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Onodera et al, USPubN: 2017/0060105 (herein Onodera) in view of Shirai, USPubN: 2017/0151618 (herein Shirai), and D’Amario, USPubN: 2019/0061031 (herein D_Amario), further in view of Jeong, USPubN: 2017/0320182 (herein Jeong) and Hsu, USPubN: 2017/0032281 (herein Hsu)
As per claim 4, Onodera discloses wire disconnection prediction device according to claim 3,
wherein the estimation part estimates the presence/absence of the possibility of the disconnection occurrence of the wire electrode in the wire electric discharge machine and the disconnection cause (refer to rationale A in claim 1)
Onodera does not explicitly disclose estimating by the estimation part on possibility of the disconnection occurrence of the wire electrode by k- nearest neighbor algorithm using the state data created by the preprocessing part and the plurality of class sets in the learning model.
Jeong discloses various machine learning techniques and underlying classifiers as implementations which can be selected for various reasons, including known classifier such as K-Nearest Neighbors or ANN type adapted for a given waveform signals (para 0190)
Hsu discloses machine learning in association with improving quality of welding technique and knowledge therefor, using hypothesis label indicative of “acceptable” or “unacceptable” over possible state of feature configured with a vector pair being tested by a classifier (para 0056) for evaluating the feature per effect of correlating the algorithm output to the vector based training set; where a recommender service associated with analytics o fthe machine learning includes filtering effect by a k-nearest neighbor (k-NN) processing (para 0087)
Therefore, based on effect of adjusting classification via unsupervised machine learning in Shiria (para 0035) in regard to adapting a predictivity mode thereto (para 0062), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement machine learning technique types or selection thereof, so that estimating effect associated classification – per Shirai - underlying correlative analytics of a machine learning such as for exposing likelihood or predicting on possibility of the disconnection occurrence of the wire electrode (per the teaching of Shirai and rationale A from above) would be using a k- nearest neighbor algorithm as a classifier implementation of the machine learning configured with the state data created by the preprocessing part as well as the plurality of class sets in the learning model, because of the marked effectiveness by this classifier type in filtering sets of data in relevance with significance or quantification over similarity or disparity to be determined from correlating acquired data representing training set (input to the machine learning) with predicted output on likelihood of wire discharge breakage or absence; the filtering effect improving classification of data sets which in turn support finetuning of a machine learning configuration destined to establishing a most effective set of learning or insights which can be adapted by design to improve reward conditions and control settings; e.g. as those associated with concerns caused by the wire discharge disconnection.
As per claim 5, Onodera does not explicitly disclose wire disconnection prediction device according to claim 4, further comprising
a machining condition adjustment part configured to change a machining condition of the wire electric discharge machine, based on an estimation result of the estimation part.
But the above falls under the obvious ambit of using a improved classifier (refer to rationale in claim 4) and machine learning effect of correlating acquired machining state and conditions produced as training sets with executed ML outcome expressing predicted likelihood or possible absence of a wire discharge, via repetitive adjusting of a previous run estimation or classified sets as set forth with rationale A of claim 1, the latter with adaptation of a effective classsifier type such as a k-neighbor in terms of improved filtering and correlating among the input/output training sets.
Therefore, one would be motivated to implement estimating of reward and evaluation  of outcome provided from learning techniques adapted by a wire disconnection prediction device/process so that machining condition adjustment part configured with the machine learning or classifier implementation thereof is geared to change a machining condition of the wire electric discharge machine, based on an estimation result of the estimation part, in view of the reasons set forth with rationale A of claim 1, and the benefits in selecting an effective classifier support from rationale of claim 4 from above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1 and 3 of copending Application No. 16,659,908 (hereinafter ‘908) in view of Shirai, USPubN: 2017/0151618 (herein Shirai)
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘908 claim 1
A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising:
prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, comprising: 
a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine;
a data acquisition part configured to acquire data relating to machining of the workpiece in a state where a wire is not disconnected during machining of the workpiece by the wire electric discharge machine;
a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to the machining commanded in the machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during the machining of the workpiece, as state data indicating a state of the machining
a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to a machining condition commanded in machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during machining of the workpiece, as state data indicating a state of the machining;
a machine learning device configured to execute, based on the state data created by the preprocessing part, processing relating to machine learning using a learning model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine
and a learning part configured to generate, based on the state data created by the preprocessing part, a learning model indicating correlation between the state data and the state where the wire of the wire electric discharge machine is not disconnected.


‘908 claim 1 does not recite learning part and correlation (between state data and wire discharge connection) configured as model “indicating disconnection cause by a plurality of class sets”
Shirai discloses classification of data sets involved with machine learning (para 0035) in regard to adapting a predictivity mode thereto (para 0062) to derive positive rewards (see Abstract; para 0012) or more deeply learn of possibility of wire discharge disconnection; hence evaluation over susceptibility of or predicted possibility of wire discharge to be present or absent in view of state data or machine condition inputs and obtained results from classified sets thereof associated with each training run is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement ‘908 learning or correlation model thereby so that the learning techniques provide possibility to correlate input to ouput and classify information indicative of fault or deterministic behavior on wire discharge, in the sense that classified sets from successive traning runs would serve as input that can be easily adjusted for regressive adaptation of learning runs/algorithms as per the predictive mode in Shirai to confirm over hypothesis (of wire disconnection) via sucessive application of classified data afforded by the repetitive machine learning, thereby allowing insights – e.g. positive reward conditions - from the learning to be selected towards adusting machining operations and correcting possible faults to the equipment setting.
Therefore, instant claim 1 would be deemed obvious over ‘908 in view of Shirai use of classification data being factored in the predictive model learning.

	Instant claim 1					‘908 claim 3
A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising:
A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising:
a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine;
a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine;
a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to the machining commanded in the machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during the machining of the workpiece, as state data indicating a state of the machining
a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to a machining condition commanded in machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during machining of the workpiece
a machine learning device configured to execute, based on the state data created by the preprocessing part, processing relating to machine learning using a learning model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine
a stored learning model obtained by learning correlation between the state data indicating the state of the machining and the state where the wire of the wire electric discharge machine is not disconnected, with an estimation part to estimate the wire disconnection risk of the wire electric discharge machine using the learning model stored in the learning model storage part, based on the state data created by the preprocessing part.

 
‘908 claim 3 does not recite learning model “indicating disconnection cause by a plurality of class sets”; but this would have been obvious per the rationale from above using Shirai.
Therefore, instant claim 1 would be deemed an obvious variant to ‘908 claim 3.
Dependent claims 2-5 for being dependent on a rejected claim, are deemed non-patentable for the reasons set forth with the above ODP.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 07, 2022